department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uniform issue list se t eo ra t contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final - because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c government entities division date date contact person uniform issue list identification_number contact number fax number employer_identification_number o egen z i o i d m i h c i x i s x i o dear l u t u n u m we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts q a state nonprofit exempt under c with the purpose of lessening the burdens of you m are a state nonprofit corporation formed on date you were originally incorporated as t government with the funding of public and semi-public buildings and works sponsored your creation q states that it has no ongoing relationship with any real_estate developer or property manager your application states that q had been approached by various colleges and universities to assist in the development of student housing in order to avoid conflicts with q's existing activities and because of specific requirements to qualify for tax exemption q was instrumental in your creation to develop these projects and to limit its liability your revised application was submitted date with the purpose of advancing education by providing housing for enrolled students of public and private colleges and universities your articles of incorporation states that you are organized and operated to advance support promote and assist schools colleges and universities fulfill their educational_purposes to aid students at such institutions in attaining an education and to foster community development by providing housing for enrolled students of public and private nonprofit colleges and universities lacking adequate facilities for such purposes in collaboration with such institutions and with the communities in which they are located and to sponsor encourage promote advance and otherwise assist with the provision and improvement of housing facilities for students of such institutions providing financial assistance to such institutions or the communities in which they are located to the extent funds are available for such purposes and providing housing scholarships and general scholarships to low-income students to the extent funds are available and otherwise provide educational_assistance to students supplemental to college and community activities including working with prospective students in low-income areas to help them locate additional financial aid for tuition books housing and fees your primary activity is to own and operate student housing for colleges and universities through disregarded_entity limited_liability companies llcs you state that you will meet with representatives of interested communities and educational institutions to determine the need for housing if there is a need for housing you will form an llc to own and operate each such project you will be the sole member of each llc and each llc will constitute a disregarded_entity for tax purposes you state that each llc will have a five-member management board including one member from the college or university where the housing project is located two community members and two members selected by q you state that the articles of organization for each llc will include the name of the related college or university and the purpose of providing housing for the related college or university which cannot be changed without unanimous consent of the llc board you state that each llc will purchase and renovate existing housing property or convert property to student housing or will purchase the land and construct and develop housing facilities each housing facility will be owned and operated by the llc and the facility will be managed by the educational_institution or by an unrelated property management company the student housing facility will be rented to students enrolled at and attending the educational_institution you state that to the extent that funds are available from the operation of the facility after payment of operating costs and debt service any net_cash_flow will be contributed to the supported college or university or the city in which the educational_institution is located or used to fund scholarships for low-income students or subsidize rent or other living_expenses of low- income student renters based on income eligibility_test or some combination of the above you further state that each llc will submit periodic written reports to the college or university supported and to the local community regarding planned activities and goals for future periods and past performance in meeting previously established goals the first llc you created is r a state llc the information you submitted including the llc organizing document and operating_agreement provides that the purpose of r is to support assist and benefit s by providing student housing and funding or providing funds for academic and or housing scholarships for students and or providing funding or to provide funds for academic and or housing scholarships for students attending a university in the state or who are residents of the state you have not conducted any market study or feasibility study to confirm the need for student housing at s s is a public land-grant institution located in state you state that you are collaborating with s and city along with proposed developers v and w and property manager x to develop a student housing project that will be owned and operated by r you state that the housing facility will be financed through the issuance of tax-exempt_bonds the proceeds of which will be loaned to r pursuant to a loan agreement the bonds will be secured under a mortgage and security_agreement you state that s is under no obligation to repay the bonds you state that the rental rates will be set at an affordable level but sufficient to cover the operating_expenses and debt service on the bonds you state that you will enter into a support agreement setting forth the specific obligations of r to assist and support s in providing housing by developing constructing and operating housing facilities and covenants of mutual cooperation_and_participation between r and s pursuant to paragraph sec_1 and of the draft support agreement r is among other obligations responsible for developing and operating the facility in a manner that is consistent with the student life plans and student housing properties owned and operated by s the eligibility criteria for this housing project includes student enrolled at classes at s persons attending a program presented or conducted by or on behalf of s or any member_of_the_faculty or staff of s in your letter dated date you state that student life plans are developed by s and that r will afford s an opportunity to provide information to its renters but that no information has been prepared to date paragraph of the draft support agreement describes s’s obligations which include providing in its distribution materials a description of the project to students seeking housing allowing advertisements through s’s website etc providing temporary space to lease housing providing m with access to s’s network and agreeing that s will not acquire or construct or permit the acquisition or construction of any additional student housing for s’s exclusive use or under any other arrangement within a mile radius of the facility within 5-years of occupancy the support agreement states a partnership or joint_venture is not created by this agreement and that s has the right to review and confer with r on decisions made with respect to the management of the project including any changes to the manager operating budget capital expenditures marketing rental rates etc to make recommendations regarding the operation management and promotion of the project that are consistent with s’s master_plan and business operations which r is obligated to follow in addition s has to the right to appoint a consultant however the support agreement also states that s has no right or responsibility regarding the operations of r or the project which are completely independent of s finally s has the option to purchase the property at any time for the price of dollar_figurex plus the amount necessary to provide for defeasance of all bonds and the payment of any other_amounts owed by r with respect to the project upon final repayment of all financial obligations you state that you will donate the property to s or to any other university-designated c in your letter dated date in response to a question requesting a description of s's role in the development construction management and financing of the housing project you stated the following while s does not intend to own the project it does have the option to purchase the project under sec_5 of the support agreement given the location thereof and its option to purchase s does have a substantial interest in having the project meet its architectural and building standards it intends to satisfy those interests by engaging a consultant to watch over the planning and construction of the project this function should not have any effect on the ability of r to finish the project the rights of s set forth in sec_4 and elsewhere in the support agreement are intended to insure that the project is beneficial to the university and its students and meets the need for student housing that currently exists your business and affairs are currently managed by an executive director who is also the executive director of q_and_a member of u the property manager you have entered into a management services agreement with u to administer day to day operations the terms of the management agreement provide that u will provide managerial assistance to you you state there is no business or family relationships between u and either you or r however u also serves as the administrative manager for q and you state that you expect this relationship to continue your board_of directors consists of five persons who are the same directors as q you state that q has the authority to appoint all of your directors you further state that because of this appointment authority and the overlap of directors between the boards of q and m itis anticipated that a working relationship between q and m will continue law sec_501 of the internal_revenue_code provides in part that an organization is exempt from federal_income_tax if it is organized and operated exclusively for charitable purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education as well as relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law or combat community deterioration and juvenile delinquency sec_509 of the code provides that an organization will be a public charity and not a private_foundation if from gross_receipts from performance of services or furnishing of facilities among other in an activity which is not an unrelated_trade_or_business and not more than one-third of its support from gross_investment_income it normally receives more than one-third of its support in each taxable_year revrul_63_220 1963_2_cb_208 describes a corporation that was organized primarily for the purpose of extending loans to needy students of a college to enable them to complete their educational programs certain loans were granted on an unsecured basis while others required a type of security both types of loans were made at the same nominal rate of interest which was substantially lower than commercial interest rates thereby representing a substantial saving to the students the ruling holds that such activity serves a charitable purpose by making loans available to students at substantially less than commercial rates the fact that under certain circumstances security is required before a loan may be granted is not sufficient to destroy the charitable aspect of the organization's purposes and activities revrul_64_274 1964_2_cb_141 describes an organization that provides free housing scholarships and books to students who could not otherwise attend college because of a lack of funds the service ruled that under these circumstances the organization was exempt because it was advancing education by relieving the poverty of the students revrul_67_217 1967_2_cb_181 recognizes an organization formed to provide housing and food service exclusively for students and faculty of a specific university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in its own facilities while the facility was run by a commercial management company any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing the housing under these circumstances served to advance education revrul_76_336 1976_2_cb_143 describes an organization formed by community leaders to provide housing for students of a particular college in response to studies by staff members of the college showing that the college lacked suitable housing to meet the needs of students the college was financially unable to provide housing additionally many of the students in its primary service area live at such a distance that daily commuting is not reasonably possible the organization operates a housing facility for students adjacent to the college campus all students of the college are eligible to apply for the housing applications for housing are accepted on a first come-first served basis charges to students for the housing approximate costs including debt retirement the organization is not controlled by the student residents or by the college however the college and the organization consult and cooperate to ensure that the needs of the college and its students are served by the operation of the housing facility the organization is governed by a board_of directors composed of community leaders the organization's income is from rentals of the housing facilities and from contributions its disbursements are for operating_expenses and debt retirement the ruling holds that the organization provides needed student housing that is not otherwise available all students who attend the college are eligible to apply for residence under these circumstances the organization is both helping the college which is unable to provide adequate student housing to fulfill its educational_purposes and aiding the students to attain an education therefore the activities of the organization are advancing education in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single nonexempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes analysis and conclusion you have failed to establish that your operations will further a charitable purpose and that you will not be operated for a substantial nonexempt private purpose providing housing for students in the manner you have described absent special facts and circumstances is a trade_or_business that is not a charitable activity an organization providing student housing may qualify for exemption if certain facts and circumstances are present for example serving a class of students recognized as a charitable_class however you do not restrict your services to a charitable_class of students such as low- income nor do you provide free housing or below cost services providing services at cost and solely for exempt_organizations is not sufficient to characterize the activity as charitable see rev ruls and supra in addition you have also failed to establish that you will provide any other charitable activities to the affiliated educational institutions unlike rev ruls and supra where exemption was based primarily on the element of control by or on behalf of an exempt_organization and providing assistance to specific colleges your primary purpose is to provide financing and housing services to a number of colleges and universities you plan to establish a series of limited_liability companies to operate each housing facility this structure prevents you from being controlled by any one educational_institution or by any one community instead you are an independent organization not created by the community or in conjunction with the educational institutions that you intend to become affiliated with while you plan to include members of the community and the university on the board_of the local llc there is no evidence that members of the local community or directors of the educational institutions will have any significant involvement in contribute to or otherwise participate in your actual operations as stated in your support agreement s the university has no oversight over the operations of r the llc and in fact the operation of the housing facility is independent of the university finally your role is primarily that of developer you are operated for the substantial nonexempt purpose of marketing and designing projects and to act as a vehicle for financing the projects through tax-exempt_bonds the essential facts and circumstances of both revrul_67_217 and community control college involvement and below cost operations are absent from your structure and operations your overall structure is designed to be self-supporting without regard to the educational institutions you are servicing such activity is not an exempt activity but a trade_or_business accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
